 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees time off.We find that his direction of the loaders is routinein nature.We shall include him in the unit ioThe senior mechanic at Miami directs a crew of 10 men.He is paidby salary and is the highest paid employee in the plant.He has infact hired three employees.We shall exclude him from the unit asa supervisor.We find that all production and maintenance employees at theMiami Paper Board Mills, Inc., and Simco Waste Paper, Inc., Miami,Florida, including the shipping clerk and the baling foreman, butexcluding office clerical employees, guards, the senior mechanic, andall other supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.I10 Southern Paperboard Corporation,84 NLRB 822.FLETCHER-EICHMAN COMPANYandRoss GOLDEN, MARY HANSEN, ETAL.,PETITIONERandLOCAL743,INTERNATIONALBROTEIERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL.Case No. 13-UD-13. July 111,1954Decision,Order, and Direction of ElectionOn February 26, 1954, a petition was filed by Ross Golden, MaryHansen,et al.,' pursuant to Section 9 (e) (1) of the National LaborRelations Act, to withdraw the union-shop authority of the Union.Thereafter, on March 26, 1954, the Regional Director for the Thir-teenth Region conducted an election among the warehouse and mainte-nance employees of the Employer to determine whether they desiredto withdraw the authority of their bargaining representative to re-quire, under its agreement with the Employer, that membership inthe Union be a condition of employment.Upon completion of the election, the Regional Director duly issuedand served on the parties a tally of ballots, which showed that, ofapproximately 9 eligible voters, 7 voted in favor of and 2 votedagainstthe above proposition, and no ballots were challenged.Thereafter, the Union filed timely objections to the election.OnApril 30, 1954, the Regional Director issued his report on objectionsfinding merit in the Union's first objection and recommending that theelection be set aside.He found no merit in the Employer's other ob-jections and recommended that they be overruled.The Union there-1Five other employees also signed the petition.109 NLRB No. 24. NADEAU LUMBER CO., INC.171upon excepted to so much of the Regional Director's report as rejectedits other grounds for setting the election aside.Having duly considered the matter, the Board finds as follows :As to the first objection, the Regional Director found that at 4: 15p. m. on the day before the election, approximately 15 minutes beforethe end of the workday, the employees were told to stop work andreport to the office of the Employer's president to listento some re-marks by him. By 4: 25 all of the employees had gathered in his officeand the Employer's president read a speech to them. The employeeswere paid as usual until 4: 30.The Regional Director found thatthe Employer's conduct violated the rule ofPeerless Plywood Com-pany 2and recommended that the objection be sustained and the elec-tion set aside.As already noted, no exceptions were filed to this finding and recom-mendation.Accordingly, we adopt them and will set the electionaside.In its exceptions the Union contends that the Regional Directoralso should have found merit in its other objections alleging that theEmployer made threats of reprisal and promises of benefit and other-wise restrained and coerced the employees in the exercise of their freechoice in the election.As we have decided to set the election asideon the basis of the first objection, we find it unnecessary to pass on themerits of the other objections.Accordingly, as we have sustained the Union's first objection, weshall set aside the results of the March 26 election and direct that anew election be conducted.[The Board set aside the election held herein on March 26, 1954.][Text of Direction of Election omitted from publication.]MEMBERRODGERS took no part in the consideration of the above De-cision, Order, and Direction of Election.2 107 NLRB 427.NADEAU LUMBER Co., INC.andUNITED BROTHERHOOD LOCAL 75, IN-TERNATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, AFL, PETITIONER.Case No. 1-RC-3535. July 14, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Greene,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.109 NLRB No. 27.